Title: From George Washington to John Beatty, 24 July 1778
From: Washington, George
To: Beatty, John


          
            Sir
            Head Quarters White plains 24 July 1778
          
          I recd yours of the 18th by Capt. Forman, who delivered most of the exchanged men
            committed to his care. Those who stragled have, I beleive, generally come in and joined
            their Regiments.
          Inclosed you will find a Copy of a resolution of Congress directing you to take charge
            of the prisoners that may be taken by Admiral Count D’Estaing. You will be pleased to transmit it to your Deputies and give
            them orders to pay a proper attention to it. I am &c.
        